Pee Cueiam.
Plaintiff has a verdict in a suit against defendant for damages for injuries alleged to have been sustained through the negligence of the operator of defendant’s bus.'
Application was made to the trial judge for a rule to show cause why the verdict should not be set aside on the grounds that it is contrary to the weight of the evidence and is excessive. That application was denied.
Upon application to this court, a rule to show cause why a new trial should not be allowed on the grounds that the verdict was against the weight of the evidence, and that the damages were excessive was allowed.
Upon examination of the evidence, we conclude that the verdict in this case is so clearly against the weight of the evidence on the question of defendant’s negligence that a new trial should be ordered.
The rule to show cause is made absolute.